Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/376,730 filed on July 15, 2021. Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.
Claims 1-20 recite a domain manager comprising: a database…; an endpoint manager…; at least one management module…; and domain manager... Thus, applying the broadest reasonable interpretation in light of the specification, the database, the endpoint manager, the management module, and the domain manger and other components/units (recited in dependent claims) can equally be implemented as hardware, software or a combination of hardware and software. Thus, these claims are directed to "an apparatus" or “a program” comprising software per se. Because of this, claims 1-20 lack the necessary structural elements to be an apparatus. Therefore, the claims fail to fall within one of the four statutory categories of invention recited in 35 U.S.C. § 101 process, machine, manufacture, and composition of matter.

Claim Interpretation
Claim limitations “an endpoint manager…; at least one management module…; the domain manager…; the system…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an interface component…; an instruction translation component…; a communication component…” coupled with functional language “configured to communicate… configured to setup and maintain…”; “configured to communicate…”; “configured to manage and configure…”; “configured to detect and switch…”    without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-2, 5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the written description fails to disclose the corresponding structure described in the specification for the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 (hereafter “patent claim”) of U.S. Patent No. 11,102,051.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,102,051 as outlined in the table below:

Examined claim 20
The domain manager of claim 1, wherein the domain manager further comprises a component that can re-time media signals between two clock domains and generate a tie line packet stream.

Examined claim 1

A domain manager comprising: 
     a database; 
     an endpoint manager configured to communicate with the database, the endpoint manager being configured to setup and maintain secure connections to and from media devices and controllers; and 
     at least one management module configured to communicate with the database and provide services to the media devices and controllers; 
     wherein the at least one management module includes at least one of a manager for managing credentials and grouping devices into domains, a device directory for managing device registrations and lookup, and an access controller for managing and/or evaluating access control policy.








Patent claim 1

A domain manager comprising: 
     a database; 
     an endpoint manager implemented in hardware or a combination of hardware and software and configured to communicate with the database, the endpoint manager being configured to setup and maintain secure connections to and from media devices and controllers; and 
     at least one management module implemented in hardware or a combination of hardware and software and configured to communicate with the database and provide services to the media devices and controllers; 
     wherein the at least one management module includes at least one of a manager for managing credentials and grouping devices into domains, a device directory for managing device registrations and lookup, and an access controller for managing and/or evaluating access control policy; and
     wherein the domain manager further comprises a component that can re-time media signals between two clock domains and generate a tie line packet stream.



	Examined claim 20 is merely a broader version of patent claim 1 because the examined claim 20 recites the similar limitations in patent claim 1. It would have been obvious to broaden patent claim 1 because omitting the limitation is obvious variation. 
Examined claims 2-19 recite the similar limitations of patent claims 2-19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulman- Main et al. (US 2016/0301680) hereinafter “Main” and in view of Hur (US 7,181,620).
Claim 1
Main teaches a domain manager [i.e. a distributed application within the client-server paradigm] (Main, figure 3) comprising:
a database [i.e. database included or interfaced with domain management service 325] (Main, 0056);
an endpoint manager [i.e. content management server 320] configured to communicate with the database [i.e. which included or interfaced with the domain management service 325 and/or server 320], the endpoint manager being configured to setup and maintain secure connections to and from media devices [i.e. mobile devices 310] and controllers (Main, figure 3, 0056, 0058-0059, 0063, 0068-0070); and
at least one management module [i.e. domain management service 325] configured to communicate with the database [i.e. which included or interfaced with the domain management service 325] and provide services to the media devices and controllers [i.e. the domain management service 325 cooperates with the content management server 320 for providing the managed domains (i.e. services) installed on the mobile devices] (Main, figure 3; 0056, 0058-0059, 0068-0070);
wherein the at least one management module includes at least one of a manager [i.e. management server 305 or domain manager 124 in figure 1] for managing credentials and grouping devices into domains [i.e. managing multiple accounts (e.g. including device IDs, domain names, domain types, etc., each associated with a different managed domains], and an access controller for managing and/or evaluating access control policy [i.e. the management server 305 validate the request including validity of password or token sent with the request, validity of request itself, validity number of users allowed or number of subscribing mobile devices permitted to access the services and so forth] (Main, abstract, 0013, 0038-0042, 0051, 0069-0073).
Main fails to teach a device directory for managing device registrations and lookup.
However, in an analogous art, Hur teaches a device directory for managing device registrations and lookup [i.e. device public key is placed into a registration database or directory and the policy information is associated with the device in the registration database] (Hur, col. 11, lines 9-22).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Main to include the teachings of Hur of a device directory for managing device registrations and lookup. One ordinary skill in the art would be motivated to provide a network useful for improving registration and bootstrapping of network devices (Hur, col. 1, lines 12-14). 

Claim 2
Main in combination with Hur teach the domain manager of claim 1, wherein domain manager is configured to manage and configure an audio-video (AV) system [i.e. operating system middleware 120 in figure 1] but does not directly participate in networked media transmission or clock synchronization [i.e. the operating system middleware 120 is configured to provide and manage/check contents (e.g. text, audio, video, picture, etc.) on the subscribing mobile device] (Main, 0089-0090, 0093).

Claim 3
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager is virtualized and/or provided as a service delivered by cloud technology [i.e. a distributed application is provided as a subscription service (e.g. common social networking apps which can be pre-configured by domain manager based on topic)] (Main, 0035-0036).

Claim 4
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager enables one or more of networked media distribution over routed networks, management of large scale media networks, and fault tolerant media networks [i.e. website, bill board, media, fees, songs, etc. are distributed over plurality of media networks (e.g. via common social networking apps, such as Facebook, Twitter, You tube, etc.)] (Main, 0006-0007, 0035).

Claim 5
Main in combination with Hur teach the domain manager of claim 1, wherein media flows and clocking are maintained even if the domain manager is temporarily unavailable because the system is configured to detect and switch to another unicast-capable master clock (from the previously selected candidates) even if the domain manager is not present [i.e. an expiry date and/or time and time-delayed of managed domain is provided for updating the managed domain with real-time service] (Main, 0069, 0092-0093). 


Claim 6
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager incorporates a device metadata database and associated processes that are reactive to changes in device metadata [i.e. the device real-time tool may capture changes to the configurations of the managed domains as instantiated on the managing mobile devices] (Main, 0092).

Claim 7
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager provides prompt notification to controllers and other devices when media devices are connected and disconnected from the network, or when media device metadata changes [i.e. the subscribing mobile device may receive notifications for domain configuration updates (for new apps download) ] (Main, 0092-0094, 0102).

Claim 8
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager allows controllers to discover a subset of the media devices in a large network, where that subset is defined using flexible queries based on device metadata [i.e. discovering and downloading contents/apps on the mobile devices, e.g. a discovery process to find related apps and contents that make available to the mobile devices/consumers] (Main, 0035, 0109).

Claim 9
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager facilitates network management by centralizing information and/or control of devices in a networked media system [i.e. the domain management function 325 is implemented in a single central server for managing and controlling mobile devices in the network] (Main, 0060, 0103).

Claim 10
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager is implemented in software and is configured to manage clocking configuration and media configuration [i.e. configuration of content (audio, video) and real-time tool configuration] (Main, 0069, 0090-0092, 0106).

Claim 11
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager provides the ability for a network administrator to define access control policies [i.e. providing a security policy controlling access to content of the managed domain] (Main, abstract, 0070).

Claim 12
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager provides the ability for a network administrator to assign access control policies to security principals (for example users (e.g., with associated passphrases/keys), device keys (for controller embedded within media devices), and/or controller API keys (e.g., for controllers that do not support the ability for user login - such as a wall mounted controller)) [i.e. enabling centralized administration of security policy, a centrally controlled mechanism for enforcing key, key security or symmetric key] (Hur, col. 7, line 59-col. 8, line 17; lines 35-60). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Main to include the teachings of Hur of keys security. One ordinary skill in the art would be motivated to provide a network useful for improving bootstrapping of network devices (Hur, col. 1, lines 12-14). 

Claim 13
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager provides the ability to evaluate access control policies on the domain manager by forwarding configuration messages via the domain manager to permit complex, fine grain access control policies to be enforced [i.e. accessing to the resources/files is controlled at least in part by the security policy defined in association with the domain] (Main, abstract, 0040, 0042).

Claim 14
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager provides the ability for access control policies to be pushed from the domain manager to media devices so they can be cached and evaluated on the device without requiring the configuration message to be forwarded via the domain manager [i.e. a security policy controlling access to content of the managed domain] (Main, abstract, 0070).

Claim 15
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager provides the ability to manage a database of users, passwords, roles, and/or access keys that can be used to assign access controls [i.e. validity of password] (Main, 0069).

Claim 16
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager provides the ability to connect to an external sign-on service such as active directory to authenticate and manage users [i.e. providing a restricted domain which requires user authentication for accessing data] (Main, 0042).

Claim 17
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager improves the collection and display of statistics and performance information in one or more of the following manners: acting as a centralized storage for this information [i.e. the domain management function 325 is implemented in a single central server]; collecting both live and historical information; interfacing via appropriate APIs with external data analytic services to better analyze and visualize this information; using appropriate data storage architectures such as time series databases so that the data can be easily analyzed and aggregated [i.e. the domain manager can collect and aggregate the resources/apps for each formula team, photos, songs, contents, etc. in real-time]; generating alerts in the event of errors or performance information reaching particular thresholds; and converting alerts to a form such as simple network management protocol (SNMP) so they can be received by third party network management tools (Main, 0035-0036, 0060).

Claim 18
Main in combination with Hur teach the domain manager of claim 1, wherein a single domain manager can manage multiple domains [i.e. the domain management service 325 communicates with the mobile devices for managing the externally managed domains on the mobile device] (Main, figures 1&3; 0054, 0062).

Claim 19
Main in combination with Hur teach the domain manager of claim 1, wherein the domain manager may be able to handle both legacy and domain-aware devices [i.e. modifying the operating system level protocols to enable domain awareness, such as a plurality of domains are created on the mobile device] (Main, 0043, 0046, 0048).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Main and Hur as applied to claim 1 above, and further in view of Clemm et al. (US 7,466,710) hereinafter “Clemm”.
Claim 20
Main and Hur teach the domain manager of claim 1, wherein the domain manager further comprises a component that can re-time media signals between two clock domains [i.e. updating/refreshing real-time tools configuration for the managed domains] (Main, 0069, 0090-0092, 0106).
Main and Hur fails to teach generate a tie line packet stream.
However, in an analogous art, Clemm teaches generate a tie line packet stream [i.e.a tie line connection is used in a packet data communication network which carry digital data streams] (Clemm, col. 29, lines 52-54; col. 37, lines 33-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Main and Hur to include the teachings of Clemm of generate a tie line packet stream. One ordinary skill in the art would be motivated to provide underlying complexity of a packet switched network that is hidden from users, which simplifies network management (Clemm, col. 3, lines 56-58). 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459